Citation Nr: 1420383	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2. Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and/or schizophrenia.

3. Entitlement to an increased (compensable) disability rating for residuals of a fractured left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in March 2014, when it was remanded for further development.  

The Veteran's statements appear to raise the issue of entitlement to service connection for a traumatic brain injury (TBI) in service.  This issue has not been addressed by the RO and the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.

The Veteran has asserted that he was entitled to pension at the time of service separation.  This matter is referred to the RO for appropriate action, including clarification.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A current skin disease or disability is not related to a disease or injury in service.

2. An acquired psychiatric disability, to include bipolar disorder and/or schizophrenia, was not manifested in service and is not shown to be related to a disease or injury in service; or to a service connected disability.

3. The residuals of a fractured left clavicle are characterized by painful motion.



CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for a 10 percent disability rating for residuals of fractured left clavicle have been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.59, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent letters in December 2004, January 2006, September 2008, and October 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the September and October 2008 letters, and the claims were thereafter readjudicated in October 2008 and December 2009.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for service connection, there are four factors for consideration.

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for psychiatric disabilities.  Moreover, the post-service evidence does not indicate any complaints or treatment related to psychiatric symptoms until 1967, nine years following separation.  While the Veteran's statements that he was "not in his right mind" at the time of service separation may be interpreted as alleging onset in service, he has made other statements which contradict this assertion and the medical evidence does not support it.  As such, the Board does not find that there is credible evidence of continuity of symptomatology sufficient to warrant an examination.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current psychiatric disability and active service.  For all of these reasons, the evidence does not indicate that the claimed psychiatric disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

With respect to the claim of service connection for a skin disability, the record does not reflect a current skin disability of any sort.  The Veteran has framed the basis for this claim as multiple lesions being removed from his face over 30 years ago, and has not complained of current skin problems.  Although some of the Veteran's statements may be interpreted as asserting continuity of symptomatology, the lack of evidence of any current skin condition during the appeals period weighs against the need for an examination.  In addition, there is no evidence of any skin conditions in service or within the first few years after service which would form a basis for an examination under McLendon.

The Veteran was provided a VA examination in February 2006 to determine the current of left clavicle fracture residuals.  The VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, and have been reviewed in an effort to fully understand the claims.  The Board concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's November 2009 remand, VA has acquired the available outstanding medical and Social Security Administration (SSA) records and issued a statement of the case with respect to the skin disability claim.  Thus VA has complied with the November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not provided authorizations to obtain records of some reported private treatment, and VA has no further duties to obtain these records.  Although the Veteran reported that he was awarded SSA benefits in 1979 on the basis of disability, SSA reported that it had no medical records pertaining to the Veteran because he had not applied for disability benefits.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established for service connection to be granted.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Psychiatric Disability

The Veteran has been variously diagnosed as having current bipolar disorder and chronic schizophrenia.  He has asserted that the disease developed because of an incident in service in which his left clavicle was fractured while he played baseball.  Specifically, he has asserted that after the moment of that injury his mind "snapped" and he is unclear how he came to be discharged from service.  He has asserted various theories of service connection, to include that the medical personnel who treated his left clavicle fracture hypnotized him into insanity.

At a March 1962 VA examination for his left shoulder disability, the Veteran's nervous and psychiatric systems were noted to be normal.

The record shows treatment for paranoid schizophrenia in March 1969 at Pilgrim State Hospital.  The provider noted that the Veteran had gradual onset of psychotic symptoms beginning two and one half years earlier with staring into space, paranoia, putting cotton in his ears, withdrawal, and refusal to eat or speak.  A mental health treatment note from June 1971 notes initial treatment for mental health disability in 1969.

At a mental health treatment visit in April 2005, the Veteran provided a history of an initial visit for psychiatric treatment in 1967 with four psychiatric hospitalizations in 1967, 1969, 1977, and 2001.  Symptoms at those times included the inability to think clearly and paranoia, with some violence directed towards his wife as a result of paranoia.

The record establishes that the Veteran sustained an injury to the left shoulder in service with the resulting diagnosis of a fractured left clavicle.  The record also establishes that the Veteran has a current acquired psychiatric disability, which has resulted in a distortion of his perception, to include paranoia and ciccumstantial thinking.  The remaining question is whether there is evidence to connect the Veteran's current mental health disability to his military service, to include his fractured left clavicle.

The Veteran has asserted that his failure to file for benefits at the time of service separation was due to "not being in his right mind" or not aware of what he should be doing.  However, as noted, clinical records show that no psychiatric disability was noted in service or at the 1962 VA examination; and that when initially treated in the late 1960's there were no reports of symptoms in service or for many years thereafter.  

At the 1962 examination, the Veteran was provided an opportunity to report his history and symptoms, but did not report psychiatric complaints.  Given the contemporaneous clinical record, and the apparent contradiction in his own statements; his relatively recent reports of symptoms in service and continuity are not deemed credible.

There is no other credible or competent evidence linking the current psychiatric disability to service or to the service connected left shoulder injury.  Psychoses, such as schizophrenia are chronic diseases, and as such would be presumed service connected if shown in service and at any time thereafter or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.384 (2013).  As just discussed, the evidence is against a finding that psychosis was present in service or within the year after service.

Absent credible and competent evidence of a nexus to service or a service connected disability, the weight of the evidence is against the claim.  Reasonable doubt does not arise, and the claim is denied.


Skin Disability

The Veteran claims entitlement to service connection for a skin disability as a result of exposure to herbicides such as Agent Orange.  The Veteran did not have service in the Republic of Vietnam or in the Demilitarized Zone in the Republic of Korea.  As such, he cannot be presumed to have been exposed to herbicides during his active duty military service.  In addition, he has not reported any specific exposure in service.  The Veteran's military records do not indicate that he was ever exposed to herbicides in service and the presumptions related to such exposure would not apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has repeatedly asserted that he was provided an herbicide agent, such as Agent Orange, by a physician he knew after service in order to eradicate ants in and around his home.  He has reported that this took place in approximately 1969.  As such, this exposure cannot be construed as having cured during service.  Although the Veteran has asserted or implied that the individual providing the chemical agent he used was a physician employed either by VA or the military, this does not show the incurrence of a disease or injury in service.  

As the evidence shows no in-service exposure to herbicides, there is no basis for service connection for a skin disability resulting from herbicides.  The Veteran's service treatment records do not show any complaints of or treatment for skin conditions in service; nor has the Veteran reported such treatment or findings.  The record does show an abrasion on his knee in October 1957 due to a fall while running, which resulted in some superficial infection and cellulitis.  The condition resolved with topical treatment.  At service separation in 1958, the Veteran denied having had tumors, growths, cysts, or boils in service.  

The Veteran has asserted that he has had as many as 150 different growths cut off his face beginning in 1969 and through the 1970s.  There is a record of a skin lesion on the Veteran's upper back which was treated in April 2002, prior to the filing of the claim; he told the provider the lesion had been present his entire life.  As noted, the Veteran's statements can be interpreted as alleging a current skin disability, but there is no evidence linking the current skin disability to a disease or injury in active service.  The Veteran's statements place the onset of disability long after service and there is no indication of disability from the lesion removed in 2002.

As the preponderance of the evidence is against finding a link between a current skin disability and service, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b).

Increased Rating 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Shoulder disabilities are rated based largely on limitation of motion in accordance with the criteria for musculoskeletal disabilities under 38 C.F.R. § 4.71a.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Rating criteria for shoulder disabilities are described in Diagnostic Codes 5200 (for ankylosis of the scapulohumeral articulation), Diagnostic Code 5201 (limitation of motion of the arm), Diagnostic Code 5202 (other impairment of the humerus), and Diagnostic Code 5203 (other impairment of the clavicle or scapula).  38 C.F.R. § 4.71a.  Distinction is made between the dominant or major extremity and the non-dominant or minor extremity for rating purposes.  As the Veteran is right-handed, the left arm, shoulder, and clavicle are all part of the non-dominant or minor extremity.  In addition, as the record does not show ankylosis in the Veteran's left shoulder or any impairment of the humerus, the rating criteria under Diagnostic Codes 5200 and 5202 are not applicable.

Limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Facts and Analysis

The Veteran sustained an injury to his left clavicle in service while participating in a baseball game.  The service treatment records show complaints of pain and X-ray evidence of a fracture.  A March 1962 VA examination after service separation showed complaints of pain on lifting heavy objects.  There was no evidence at that time of a residual disability.

At the February 2006 VA examination, the Veteran complained of intermittent pain and stiffness in his left shoulder, which required the use of analgesics.  There was no evidence of impairment in function or range of motion as a result of the pain.  There was no evidence of edema, effusion, instability, weakness, redness, heat, guarding, abnormal movement, or inflammatory arthritis.  Range of motion testing showed flexion and abduction to 170 out of 180 degrees and external and internal rotation to 90 degrees.  Additional limiting factors of pain and lack of endurance limited joint function at the shoulder by an additional 5 degrees.  X-rays showed no evidence of any abnormality in the left clavicle.  

This evidence shows limitation of motion, with forward flexion and abduction limited to 170 degrees, or 165 degrees with pain and lack of endurance.  Although the limitation of motion is not compensable, VA policy is to recognize it as warranting at least the minimum compensable rating under 38 C.F.R. § 4.59.  Accordingly, a 10 percent rating is granted.  The examinations have not shown additional limitation of motion due to functional factors.  38 C.F.R. §§ 4.40, 4.45 (2013).

However, because the Veteran's left arm can move above shoulder height the criteria for a 20 percent disability rating under Diagnostic Code 5201 is not met or approximated.  In addition, there is no evidence of malunion, disunion, or dislocation of the clavicle, nor any complaints or evidence of loose motion in the clavicle which would warrant a compensable disability rating under Diagnostic Code 5203.

If the Veteran had a current diagnosis of arthritis in the left clavicle as a result of the traumatic injury in service, he would be entitled to a compensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  However, the February 2006 X-ray showed that there is no evidence of arthritis in the left clavicle and a compensable rating under this criteria is therefore not warranted.  Similarly, the diagnostic testing did not reveal non-union or malunion such as would warrant an increased rating under Diagnostic Codes 5202 or 5203.  As such, while a 10 percent disability rating is warranted, there is no basis for a rating in excess of 10 percent for the left clavicle.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of pain and minor stiffness in the left shoulder, and provide for higher ratings for more severe symptoms.  The Rating Schedule specifically provides for multiple avenues of assessing the symptoms related to a fracture of the left clavicle, to include shoulder range of motion, disunion or malunion in the joint, and arthritis.  None of the manifestations of a compensable injury are shown here.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  Although, the Veteran is unemployed, there is no evidence or allegation that this is due to his left shoulder disability, which is his only service connected disability.  There is thus no evidence of unemployability and further consideration of entitlement to TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and/or schizophrenia, is denied.

An increased, 10 percent, rating for residuals of fractured left clavicle is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


